"'Ad 2¥sif (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                     Pagel of I



                                        UNITED STATES DISTRICT CO RT                                         SEP Oe 2019
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                     CLERK U .S ~W~Q!('T COURT
                       United States of America                               JUDGMENT NJmlfflUMLN1\lC ~~IDFuRNiA
                                                                              (For Offenses Cammi (@'On or After~.<:vember !,1987}~?Uv;•v,
                                        V.

                     Victorino Estevez-Rebollar                                CaseNumber: 3:19-mj-23658

                                                                              Kris J. Kraus
                                                                              Defendant's Attorney


REGISTRATION NO. 88826298

THE DEFENDANT:
 ~ pleaded guilty to count( s) I of Complaint
                               ------'-------------------------
  •was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                    Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                          I

  D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 t\l    TIME SERVED                         D ---------~days

  ~     Assessment: $10 REMITTED ~ Fine: WAIVED
    ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 ~..phe defendant's possession at the time of arrest upon their deportation 9r,remqv. al
                                                                                       ..
  ,p                                                                       \1\("-T,, 1
 I[] c\11f{\\ff,i'.11~n,1c?~~fer.dant be deported/removed with rel1:t:1\Vl\;~/··J!11,, l(::U\[ir\f:harged in case

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, September 6, 2019
                                                                            Date of Imposition of Sentence



                                                                            HONORABLE MITCHELL D. DEMBIN
                                                                            UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                 3:19-mj-23658
